Mex.les C. J.
delivered the opinion of the Court.
The note in question had been due about three months when it was indorsed to the plaintiff, yet no demand was made on Sands *200for more than six months; and no notice was given to the defendants for more than three months after such demand. Laying out of the case the agreement made between the parties that Sands should not be called on “ for the present,” and it is most manifest that no legal principles could be found to sustain the action. In the circumstances of this case we cannot believe that the above agreement could excuse so long a delay in making the demand; but we need not place our decision merely on this ground. The agreement had respect to the demand on Sands exclusively; and the obligation of the plaintiff to give notice to the defendants of the nonpayment by Sands remained wholly unaffected by the agreement. They had a right to require of him a strict compliance with legal principles as to the time of giving such notice ; and .his delay and omission to give such notice are a decisive bar to the action, according to settled law. The other facts in the report are of no importance. The plaintiff must be called.